Name: Council Regulation (EEC) No 1806/83 of 28 June 1983 fixing the maximum percentage of the aid for bee-keeping which may be devoted to the purchase of feeding sugar for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 83 Official Journal of the European Communities No L 177/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1806/83 of 28 June 1983 fixing the maximum percentage of the aid for bee-keeping which may be devoted to the purchase of feeding sugar for the 1983/84 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1196/81 of 28 April 1981 establishing a system of aid for bee-keeping in respect of the 1981 /82, 1982/83 and 1983/84 marketing years ('), as amended by Regu ­ lation (EEC) No 2993/81 (2), and in particular Article 5 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Regulation (EEC) No 1196/81 provides that aid granted may be used for specific purposes only ; whereas, in accordance with Article 5 (3), the maximum percentage of the aid which may be devoted to the purchase of feeding sugar should be fixed as from the 1982/83 marketing year ; Whereas it is apparent from the use of the aid in past marketing years that the permitted use of 100 % thereof for the purchase of sugar has until now been in accordance with the requirements of associations of bee-keepers ; whereas this provision should therefore be maintained unchanged for the 1983/84 marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, associations of bee ­ keepers may use up to 100 % of the aid referred to in Article 1 of Regulation (EEC) No 1196/81 for the purchase of feeding sugar. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 June 1983 . For the Council The President H. RIESENHUBER (') OJ No L 122, 6. 5 . 1981 , p . 1 . (A OJ No L 299, 20 . 10 . 1981 , p. 26 .